NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 WASHIE OUMA,                                    No. 14-35495

                 Plaintiff-Appellant,            D.C. No. 3:12-cv-01465-HZ

   v.
                                                 MEMORANDUM*
 CLACKAMAS COUNTY; et al.,

                 Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

   Washie Ouma appeals pro se from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging constitutional violations arising from an arrest

and a subsequent visual body cavity strip search during his pre-arraignment

detention at Washington County jail. We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004).

We may affirm on any ground supported by the record. Cigna Prop. & Cas. Ins.

Co. v. Polaris Pictures Corp., 159 F.3d 412, 418 (9th Cir. 1998). We affirm.

   The district court properly granted summary judgment on Ouma’s claims

against defendant Clackamas County arising from his arrest because Ouma failed

to raise a genuine dispute of material fact as to whether any constitutional

deprivation resulted from an official policy, practice, or custom of Clackamas

County. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-94 (1978) (setting

forth requirements for a § 1983 claim of municipal liability).

   Summary judgment on Ouma’s Fourth Amendment claim against defendant

Washington County was proper because Ouma failed to raise a genuine dispute of

material fact as to whether the search was not reasonably related to a legitimate

penological interest of Washington County. See Bull v. City & County of San

Francisco, 595 F.3d 964, 971-74 (9th Cir. 2010) (en banc) (setting forth factors

relevant to reasonableness of pretrial detention search or search policy, including

whether a search is reasonably related to legitimate penological interests); see also

Monell, 436 U.S. at 690-94.

   The district court did not abuse its discretion by dismissing the action against

defendant Does 1, 2, and 3 because Ouma did not timely identify or serve those

defendants. See In re Sheehan, 253 F.3d 507, 511 (9th Cir. 2001) (setting forth


                                          2                                    14-35495
standard of review); Gillespie v. Civiletti, 629 F.2d 637, 642-43 (9th Cir. 1980)

(use of John Doe allowed through the end of discovery).

   We do not consider matters not specifically and distinctly raised and argued in

the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). Nor do we consider

documents not filed with the district court. See United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990).

   We lack jurisdiction to consider the district court’s order granting Washington

County’s bill of costs and the order denying Ouma’s motions for reconsideration,

including Ouma’s arguments regarding the voluntary dismissal of defendant Does

4-9, because Ouma failed to file a separate or amended notice of appeal. See

Whitaker v. Garcetti, 486 F.3d 572, 585 (9th Cir. 2007); see also Fed. R. App. P.

4(a)(4)(B)(ii).

   Clackamas County’s request for damages, costs, and attorney’s fees, set forth in

its answering brief, is denied.

   AFFIRMED.




                                          3                                    14-35495